internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 2-plr-111298-98 date nov company seller newco t i plr plr date y date date k dear this is in reply to your letter dated date and subsequent correspondence requesting rulings on behalf of company under sec_708 of the internal_revenue_code and regarding the applicability of two prior letter rulings the information submitted states that company is a limited_liability_company that is classified as income_tax purposes interest in company and b holds a interest in company a holds a a partnership for federal percent capital and profit sec_1 percent capital and profits g on date company acquired certain operating interests in mineral properties and a net_profits_interest plr assets from seller in exchange for cash and additional payments payable from time to time the internal_revenue_service the service issued to company plr with respect to the transfer of the plr assets seller also retained production payments on date company acquired certain additional operating interests in mineral properties and net profits interests plr assets service issued to company plr with respect to the transfer of the plr assets from seller in a similarly structured transaction the to accomplish this company decided to separate the plr assets from the plr in date company divided into assets company and newco a newly formed limited_liability_company that is classified as immediately thereafter a held a interest and b held a both company and newco newco holds the plr assets a partnership for federal_income_tax purposes percent capital and profit sec_1 percent capital and profits interest in company holds the plr assets and company represents that all of the plr assets will continue to be owned by company there will not be any material changes to the purchase and sale agreement between seller and company regarding the plr assets in connection with the transfer of the plr assets company also represents that company represents that after the division all of the plr assets will be owned by newco changes to the purchase and sale agreement between seller and company regarding the plr assets in connection with this transfer there will not be any material you-have requested rulings that after the division both company and newco will be considered continuations of company for federal_income_tax purposes to apply to company and plr will apply to newco plr will continue sec_708 b b provides that in the case of a division a partnership into two or more partnerships the resulting of partnerships other than a resulting_partnership the members of which had an interest of profits of the prior_partnership shall be considered a continuation of the prior_partnership percent or less in capital and for purposes of sec_708 sec_1_708-1 ii of the income_tax regulations provides in part that upon the division of a partnership into two or more partnerships the resulting_partnership or partnerships shall be considered a continuation of the prior_partnership if its members had an interest of more than percent in the capital and profits of the prior_partnership based on the facts and representations submitted we conclude that company after the division and newco are to be considered continuations of the present company conclude that plr will continue to apply to company after the division applied to company plr will apply to newco to the same extent that plr in addition we except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding the tax consequences of the transfer of the plr assets to newco or the assumption of the liabilities associated with the plr assets by newco this ruling is directed only to the taxpayer who requested of the code provides that it may not be sec_6110 it used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company sincerely ‘ aigned h gragh u4 h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
